DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US 2017/0317088).
Regarding claim 1, Lee discloses a method of manufacturing a semiconductor device, the method comprising: 5forming a pre-stack by alternately stacking first material layers and second material layers on a substrate (Fig.3B, numerals C, D; [0047]); forming a plurality of stepped grooves each having a step structure in the pre-stack (Fig.3B, OP1); recessing the stepped grooves to have different depths from each 10other (Fig.4B, OP2; OP1); forming an opening portion in the pre-stack (Fig.4B, OP2), the opening portion having steps with heights corresponding to depth differences between the stepped grooves on sidewalls (note: claim language does not define how “a height” corresponds to “a depth”).
Regarding claim 2, Lee discloses wherein the recessing the stepped grooves and the forming the opening portion are simultaneously performed (Fig.4B, “OP2”).
Regarding claim 5, Lee discloses forming a second mask pattern (Fig.4B, numeral 60) including second openings exposing at positions corresponding to at least one of the stepped grooves and the opening portion (Fig.4B, OP2); increasing depths of the stepped grooves exposed by the second mask pattern by a first depth and forming a trench of the first depth at a 15position corresponding to the opening portion, by first etching the pre- stack using the second mask pattern as an etch mask (Fig.5B, [0052]); forming a third mask pattern  (Fig.5B, numeral 61)including third openings exposing at least one of the stepped grooves and the trench (OP3); and increasing depths of the trench and stepped grooves exposed by 20the third mask pattern by a second depth, by second etching the pre- stack using the third mask pattern as an etch mask ([0054]).
Allowable Subject Matter
Claims 3, 4, and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest performing a trimming process widening the widths of the first opening as required by claim 3.
The search of the prior art does not disclose or reasonably suggest wherein an area of the second opening of the second mask pattern exposing the stepped groove is larger than an entrance area of the stepped groove as required by claim 6.
The search of the prior art does not disclose or reasonably suggest wherein an area of the third opening of the third mask pattern exposing the recessed stepped groove is larger 5than an entrance area of the recessed stepped groove, and the area of the third opening of the third mask pattern exposing the trench is larger than an entrance of the trench as required by claim 7.
The search of the prior art does not disclose or reasonably suggest wherein the etching depths of the first 1oetching and the second etching are K times the vertical pitch of the first material layer, wherein K is a natural number which is greater than 2 and less N+1, and wherein N is the number of steps of the step structure as required by claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891